DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) steps of: calculating a load needed to crush an impact absorption body using data and/or values of variables already determined; calculating a maximum bending moment based on set numerical values; and making determinations as to what the proof stresses or deisgn parameters are or should be based on these calculations. All of these steps fall into one of the established groupings of abstract ideas, i.e. the two calculating steps are purely mathematical calculations, and the determining steps are purely mental processes of making a judgement, evaluation or observation about what the results of the calculations represent or are equated to. This judicial exception is not integrated into a practical application because the claims require no other additional elements outside of the calculating steps and the determining steps, and therefore they do not contain any elements outside of the abstract idea elements themselves that can apply, rely on or use the abstract idea in a manner that would impose a meaningful limit on the abstract idea, i.e. the entirety of the claimed method can be practiced completely in the mind or using pencil and paper, for example, because it only encompasses relatively simple 
Note that dependent claims 2-5 only further characterize the mathematical calculations and/or the mental determinations outlined in claim 1 and therefore do not add additional elements beyond the abstract ideas. Also note that even though claim 1 does make reference to concrete measurements of tangible objects that are represented by the data used in the calculating steps, the claim does not actually encompass the measuring or gathering of that data (only the use of it in calculations).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6-10 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Sakuma et al. (US 2004/0135382).

Regarding claim 6, Sakuma et al. disclose a vehicle body structure comprising: a pair of side members 4; and a bumper reinforcement 2, wherein: the side members are configured such that design load of the side members becomes equal to or greater than a needed load needed to completely crush a deformable impact absorption body of a barrier in a range that comes into contact with the bumper reinforcement in a case where an offset-collision of the barrier including the deformable impact absorption body with the vehicle body structure occurs (par. 0028, the crush boxes 4 are made of steel plates which necessarily have a proof stress or design load of a needed load needed to crush some deformable impact absorption body of some barrier, for example a cardboard barrier structure, which is crushed by a load much lower than the proof stress of steel plates); the bumper reinforcement 2 is configured such that design load of the bumper reinforcement becomes equal to or greater than a maximum bending moment acting on the bumper reinforcement in a case where the load is input at the time of an offset collision (par. 0022, bumper reinforcement 2 is made of aluminum alloy material which necessarily has a proof stress or design load that is much greater than the maximum bending moment that would be created by a load needed to crush a very weak deformable impact absorption body such as a cardboard structure, for example); the load is a value based on a load needed to completely crush an entire front surface of the impact absorption body multiplied  by an area of the front surface of the impact absorption body, which comes into contact with the bumper reinforcement at the time of the offset collision, and divided by an area of the entire front surface of the impact absorption body (note that any load, even determined and calculated in this way, for some very weak deformable body such as a thin cardboard box, would still be such that the aluminum bumper reinforcement and side members would have a proof stress or design load great enough to satisfy the requirements of the 
Note that claim 6 does not define anything about the deformable impact absorption body or barrier, or even actually require it as part of the claimed vehicle body structure. As such the claim only requires that there be some deformable impact absorption body that exists that could function such that the side members and bumper reinforcement would have a proof stresses or design load as defined in relation to it by the claim. As pointed out above, any of various thin cardboard boxes, for example, could be called a deformable impact absorption body and would be easily crushed by a load that is: 1) much lower than the proof stress or some arbitrarily defined “design load” of any steel side members; and 2) which also produces a maximum bending moment in an offset collision which is much less than some “design load” of an extruded aluminum bumper reinforcement.

Regarding claim 7, Sakuma’s vehicle body structure satisfies this requirement because the term “design load” is not defined in the claim, and nor is the impact absorption body limited to any particular structure of material; therefore the “design load” can be any load/stress/force that is related to the design of the claimed structures, and the impact absorption body can be any structure that exists that can be crushed. With such a broadly defined claim, virtually any vehicle bumper structure that exists would satisfy the claim because some load related to its 

Regarding claim 8, Sakuma et al. disclose that the side members may be rear side members and that the bumper reinforcement may be a rear bumper reinforcement (par. 0003, explaining that the bumper structures relevant to the disclosure are for either front or rear portions of a vehicle).

Regarding claims 9 and 10, Sakuma et al. teach side members and a bumper reinforcement which would still have a proof stress or design load large enough to satisfy the limitations of claim 6, even if there were some safety factor in consideration when contemplating the relationship of the needed load to crush the deformable impact absorption body, and the maximum bending moment caused by this needed load in an offset collision, to the design loads. Note here that the claim is only to the vehicle body structure apparatus. The fact that some safety factor should be considered when deciding or determining the needed load does not actually materially change the requirements of the claim, because there is no specific value set on the safety factor, and even if there were, there is no limitation set on what the deformable impact absorption body is. So there will always be a deformable body that results in a needed crushing load that is much less than some arbitrarily defined “design load” of the bumper reinforcement and side members, even if some small safety factor were considered.

Response to Arguments
Applicant's arguments filed 2 December 2020 have been fully considered but they are not persuasive.
It is first noted that the previous rejections under 35 USC 112(b) have been withdrawn in response to Applicant’s amendments to the claims.
With regard to the rejections set forth under 35 USC 101, Applicant has provided no substantive argument in response to the rejection; Applicant has merely made a conclusory statement that the amended claims 1-5 are not abstract without providing any explanation or support for this conclusion, or any explanation as to why the details of the rationale set forth in the rejection should be improper. It is emphasized here that claims 1-5 are drawn exclusively to a method of determining design parameters for a structure, where the method only requires mathematical calculation steps and mental determination steps. The entire method of claim 1 (and claims 2-5) can be done by a person in their own mind or with basic calculations on a piece of paper. It is noted that the claim does require using certain values that would be obtained from physical measurements that are more than mental processes; however these measuring steps are not part of the claimed method, i.e. the claim only requires using the data that would have been obtained from these measurements, data that could already exist in a table, chart, report, etc. 
With regard to the rejections set forth under 35 USC 102, Applicant has similarly not provided any substantive argument in response to the rejection and has only made a conclusory statement that Sakuma does not disclose the features of claim 6. It is further noted that, as amended, claim 6 is even broader than it was before because it has changed “proof stress” to “design load.” The term “design load” could reasonably be interpreted as any load, force, .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M WEST whose telephone number is (571)272-2139.  The examiner can normally be reached on M-F 8 am - 5 pm (MT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL M. WEST/           Primary Examiner, Art Unit 2861